Citation Nr: 1438526	
Decision Date: 08/28/14    Archive Date: 09/03/14

DOCKET NO.  10-40 514A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a back disability (to include residuals of L3-L5 compression fracture).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from November 1976 to November 1980.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Columbia, South Carolina Department of Veterans Affairs (VA) Regional Office (RO).  [The decision was issued by the Winston-Salem, North Carolina RO, and jurisdiction of the Veteran's record is with the Winston-Salem RO.]  In April 2012, a videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the Veteran's record.  In July 2012, March 2013, and September 2013 the issue remaining on appeal was remanded for additional development.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

A lumbar spine disability, to include residuals of compression fracture, was not noted on service induction examination; residuals of an L3-L5 compression fracture were manifested in service, there is no clear and unmistakable evidence rebutting the presumption that such disability was aggravated in service.


CONCLUSION OF LAW

As the presumption of aggravation aspect of the presumption of soundness on entry in service is not rebutted by clear and unmistakable evidence, service connection for residuals of L3-L5 compression fracture is warranted.  38 U.S.C.A. §§ 1111, 1131, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2013).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  The VCAA applies to the instant claim.  However, inasmuch as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on this matter, since any notice or duty to assist omission is harmless.  

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury or disease during such service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

In order to establish service connection for a disability there must be evidence of (1) a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999).

A Veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service.  38 U.S.C.A. § 1111.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).

A pre-existing disorder will be considered to have been aggravated by active military service when there is an increase in disability during service, unless there is clear and unmistakable evidence (obvious and manifest) that the increase in disability is due to the natural progress of the disorder.  38 U.S.C.A. § 1153; 38 C.F.R. §  3.306 (a), (b).  Aggravation of a pre-existing condition may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the "correct standard for rebutting the presumption of soundness under Section 1111 requires the government to show by clear and unmistakable evidence both (emphasis added) that (1) the Veteran's disability existed prior to service and (2) that the pre-existing disability was not aggravated during service."  The Federal Circuit noted that the lack of aggravation could be shown by establishing there was no increase in disability or that any increase in disability was due to the natural progress of the pre-existing condition.  See Wagner v. Principi, 370 F. 3d 1089, 1096-97 (Fed. Cir. 2004).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.
The Veteran contends that he suffers from a back disability caused or permanently aggravated by his military service.  Evidence and the Veteran's own contentions suggest that he sustained multiple compression fractures of lumbar vertebrae prior to service.  However, no back disability was noted on his entrance examination in November 1976 (the back was normal on clinical evaluation).  Consequently, with respect to a back disability he is entitled to the legal presumptions afforded by 38 U.S.C.A. §  1111.

A clear diagnosis of a back disability was never documented during service.  However, a July 1980 service treatment record (STR) shows that the Veteran complained of toe numbness and the treating medical professionals assessed that this was secondary to a back problem (although the Veteran did not have other back complaints at that time).  The Veteran was advised to perform back exercises, and a follow-up entry from later in the same month documents that the prescribed back exercises resulted in a decrease in the toe numbness symptoms.  Both the Veteran's November 1976 service entrance examination report and his October 1980 service separation examination report show that his spine was found to be clinically normal on examination and that he denied any history of recurrent back pain.  The October 1980 service separation examination report includes discussion of his prior toe numbness issues (following a 20 hour drive) and notes that the complaint had resolved.

On January 1981 (shortly following the Veteran's November 1980 separation from active duty service) VA examination by a medical doctor it was noted that the Veteran had a diagnosis of an "[o]ld low back injury" with compression fracture L3 with intermittent myalgia; also diagnosed were paresthesias of the feet, resolved on the left and persistent on the right, compatible with a partial right L-5 dermatome.  The examiner opined that the sensory loss in the right foot was "suspected to be most likely due to nerve root irritation in the right lumbar area."  A diagnostic imaging study revealed "some mild anterior compression of L3 ... probably would be consistent with old localized trauma."

The January 1981 examination report notes the Veteran's own account of his symptom history as reported shortly following his active duty service.  He described that he had had some occasional low back pain since his pre-service back injury, but that it had been relatively mild and never required any treatment.  He reported that when he went into the Air Force his duty was to load and unload bombs, that he did a lot of heavy lifting and that occasionally he would have some low back pain without radiation, but it would not require any treatment.  He reported that in about August 1980 (STRs document it as in July 1980) he began developing some feeling of numbness involving the lateral soles and toes of the feet, initially both right and left.  He reported being seen by a physician and given low back exercises, and subsequently the paresthesias in the left foot resolved; he continued to have a feeling of numbness on the lateral sole of the right foot involving the solar surfaces of the right second, third, fourth, and fifth toes.  He denied having symptoms of radicular type pain into the lower extremities, and did not report any other type of neurological symptoms in the lower extremities.  Especially in light of the reasonably consistent medical evidence from during and proximately following service, the Board finds no substantial reason to doubt the credibility of his account.

The January 1981 VA examiner (a medical doctor) considered the contemporaneous examination, the Veteran's report of his history, and the objective diagnostic imaging findings; the examiner assessed that the Veteran had an old low back injury with a compression fracture at L3 and intermittent myalgia, as well as paresthesias of the feet (resolved on the left) compatible with a partial L-5 dermatome "most likely due to nerve root irritation in the right lumbar area."

A February  RO rating decision granted the Veteran service connection for paresthesias of the distal half of the right foot and toes.  Notably, the February 1981 RO rating decision denied service connection for "old compression fracture L5-3 vertebrae" on the basis that it pre-existed service and was not shown to have been aggravated during service.

A December 2008 medical opinion by the Veteran's private chiropractor Dr. Klingensmith states that the Veteran has lumbar disc degeneration, lumbosacral joint dysfunction, and lumbar myalgia, that are all "related to" his military service.  Dr. Klingensmith opines that the current back diagnoses are related to service because "[r]epeated (daily) loading and unloading heavy loads (lifting, positioning, loading bombs) produced low back pain."  A July 2012 statement from the same chiropractor states that the Veteran has "degenerative discogenic arthritis" due to his past (pre-service) lumbar fractures but aggravated by factors including his military duties.

In March 2013, the Board reopened the claim of service connection for a back disability upon finding new and material evidence was received.

The Board's March 2013 remand found that a new VA examination/opinion addressing this matter was necessary, and remanded the issue for such examination to address several questions concerning possible causation or aggravation of back disability during service.  The resulting May 2013 VA examination report diagnosed only "lumbar degenerative joint disease" and found no clear indication of disc disease.  The examiner opined that the current back disability is unlikely related to military service because the Veteran did not have back symptoms during service and was clinically normal on separation examination.  The examiner commented "the etiology of his lower extremity numbness ... is unknown.  For further clarification, EMG and/or MRI may further shed light on the etiology of this numbness."

The Board's September 2013 remand sought further clarification and development, noting that the May 2013 VA examiner's opinion relied on a finding that there were no symptoms of back pain during service without adequately resolving the question of whether the Veteran's lower extremity numbness complaints during service and proximately following service should be considered manifestations of a back disability (either caused or aggravated during service).  The Board also requested the diagnostic testing suggested.

On November 2013 VA examination degenerative disc disease of the lumbar spine with bilateral lower extremity radiculopathy status post childhood fractures was diagnosed; it was noted that the diagnosis was first made in the 1980s.  Responding to a request for clarification of whether the Veteran currently has intervertebral disc syndrome, the VA examiner confirmed: "Yes."  Regarding etiology, the VA examiner remarked that "[t]here was a potential to aggravate the Veteran[']s lumbosacral spine condition due to his military service duties.  However, XRays of the LS spine remained stable without evidence of worsening and per the Veteran's report his symptoms remained stable without worsening."  The VA examiner further remarked that the "01/1981 exam does indicate the right foot sensory loss started during military service due to nerve root irritation."  The November 2013 VA examiner found that this consequence of the lumbar fracture had also pre-existed service: "the medical record documents the Veteran had lower extremity neuropathy symptoms 'ever since' the original injury."  The VA examiner explained that "[t]he lower extremity radiculopathy/neuropathies are a natural progression of the pre-existing LS spine compression [fracture].  There is no medical evidence that the progression of the DDD was aggravated by military service as the symptoms reported by the Veteran and the [x-ray] findings remained stable."  The November 2013 VA examiner explained that "these reported [symptoms] are consistent with swelling of the disk causing transient compressions and then reduction of swelling with relief of [symptoms]."  Also, the "[r]eported lower extremity neuropathies are consistent with a chronic lumbosacral compression [fracture] injury ...."

The November 2013 VA examiner discussed "the December 2008 and July 2012 medical opinions by Dr. Klingensmith that the Veteran's back diagnoses are related to his duties during military service."  The examiner explained that "the MS duties had a potential to aggravate the LS spine condition, however, there is no documented medical evidence that aggravation occurred.  [X-rays] to date remain stable.  The symptoms reported by the Veteran during the 1980s were stable per his statement."  Significantly, notwithstanding the examiner's other findings, the examiner appears to find that the Veteran's documented complaints of numbness in the feet in service were likely manifestations of his lumbosacral spine disability.  The November 2013 VA examination report also indicates that the Veteran's current lumbar spine disability includes disc disease with involvement of the lower extremities.  This is significant because a showing that the Veteran's current lumbar spine disability manifested in symptoms during military service tends to support the Veteran's claim of service-connection for the lumbar spine disability, particularly as he is presumed to have entered service in sound condition with respect to the lumbar spine.
The agency of original jurisdiction (AOJ) additionally sought a further medical opinion from a VA spine surgeon.  

The May 2014 VA spine surgeon's opinion statement refers to a March 2014 private MRI of the Veteran's spine (documented in the claims-file) and the VA surgeon states: "I agree with the radiologist's interpretation that there are degenerative changes appropriate for the patient's age."  The surgeon noted that the Veteran was last seen by his doctor in February and that the "workup is still ongoing, but the MRI findings are clear that there is no indication of a lumbar spine disease process that was caused nor aggravated by his military service."  The surgeon opined that "it is NOT at least as likely (less than 50%) that the Veteran's back pain was caused nor aggravated by his military service and unrelated to his previous complaints of leg numbness and weakness."  This opinion appears focused upon characterizing the recent MRI finding and it is somewhat unclear whether the author contemplated the prior evidence of chronic residuals of past spinal trauma and the medical opinions indicating that the Veteran has been assessed and diagnosed at times with lower extremity neuropathy associated with lumbar spinal pathology, including during service.

The cited private MRI report from March 2014 shows degenerative changes at L4-L5 and L5-S1 without visualized central stenosis or nerve root impingement at that time.

In May 2014, the Veteran submitted a Disability Benefits Questionnaire (DBQ) completed by a private medical doctor.  The report shows that the private medical doctor diagnosed lumbar spondylosis along with diagnoses of "peroneal neuropathy" and "sciatica."  Although the private DBQ indicates that the Veteran does not have Intervertebral Disc Syndrome, the preparer clearly presents the medical opinion that the Veteran's thoracolumbar pathology includes neurological impairment in the  lower extremities.  The report notes a positive right straight leg raising test "suggesting radiculopathy, often due to disc herniation" and the author noted a number of signs and symptoms of "moderate" right side radiculopathy.  The private doctor attributed the symptoms to "involvement of L4/L5/S1/S2/S3 nerve roots (sciatic nerve)."  Additionally, the private DBQ notes "occasional bowel urgency and incontinence attributable to the spinal pathology.  Diagnostic imaging studies were reported to show vertebral fracture with "about 10-15% anterior loss of vertebral body height at L3."

The evidence characterizing the Veteran's low back and associated neurological disability status over the years is somewhat conflicting and confusing.  However, the Board's attention is particularly drawn to the contemporaneous evidence from active service and shortly thereafter that shows that the Veteran had lower extremity neurological symptoms assessed by medical professionals as related to a back problem at that time; these symptoms were partially successfully treated with back exercises.  Very soon following service, the Veteran told a VA examiner that he had been experiencing intermittent mild low back pain following a pre-service back injury, including episodes of such pain at the time of the significant lifting and carrying in his duties during active service.

The opinion of the Veteran's private chiropractor and the discussion presented in a November 2013 VA examination report support finding that a disability of the Veteran's back existed during his active duty service and that the nature of the disability was subject to potential aggravation by the nature of the Veteran's duties.  The November 2013 VA examination report also supports finding that the Veteran's lower extremity neurological symptoms during service reflected the existence of a low back disability during active service.

The May 2014 opinion of a VA spine surgeon appears to be focused primarily upon noting that the recent MRI imaging reveals degenerative changes of the low back consistent with age and without visualized nerve impingement at this time.  Yet, other evidence including the May 2014 DBQ by a private medical doctor indicates that the Veteran's lower extremity neurological complaints are reasonably considered a consequence of his lumbar spine pathology, including with reference to objective testing.  The Board does not find that the May 2014 VA opinion persuasively overcomes the other evidence indicating that the Veteran's current lower extremity neurological symptoms are a consequence of his lumbar spine pathology, and that his similar lower extremity neurological complaints in service were likely a consequence of lumbar spine pathology existing at that time.  The Board notes that the November 2013 VA examiner explained that the lower extremity symptoms during and following service "are consistent with swelling of the disk causing transient compressions and then reduction of swelling with relief of [symptoms]."  The November 2013 VA examiner also explained that the "[r]eported lower extremity neuropathies are consistent with a chronic lumbosacral compression [fracture] injury ...."

Resolving reasonable doubt in the Veteran's favor, the Board finds that the evidence reasonably indicates that a low back disability was manifested during the Veteran's active duty military service.  This finding is supported in part by the Board's finding that the Veteran's lower extremity neurological symptoms in service were likely a manifestation of the lumbar spine pathology existing at that time.  This reasonably establishes an essential element of the Veteran's claim for service connection.  It has further been reasonably established that the Veteran has current diagnoses of lumbar spine degenerative joint disease and degenerative disc disease (another essential element of the claim).  The Board must now determine whether the Veteran's lumbar spine disability may be considered etiologically linked to his service.

The Board's analysis continues on to whether the presumption of soundness on entry to service is rebutted by clear and unmistakable evidence.  Regardless of whether there is clear and unmistakable evidence that a chronic back disability pre-existed the Veteran's service, the presumption of soundness cannot be rebutted without clear and unmistakable evidence that the pre-existing disability was not aggravated during service beyond its natural progression.  The Board finds that there is no such clear and unmistakable evidence.

In Horn v. Shinseki, 25 Vet. App. 231 (2012), the Court emphasized that when the presumption of soundness applies, the burden remains on VA to prove lack of aggravation and the claimant has no burden to produce evidence of aggravation.  Id. at 238.  The Court stated that if a veteran's "[STRs] and discharge reports lack sufficient content to rebut the aggravation prong of the presumption of soundness, that is, to prove lack of aggravation, [VA] has several options."  These include subpoenaing preservice medical records and interviewing people who were familiar with the claimant's physical condition prior to service in an attempt to establish a preservice medical baseline for the condition for which service connection is sought, or securing "a postservice medical opinion that discusses the 'character of the particular injury or disease,' 38 C.F.R. § 3.304(b)(1), in relation to the available evidence."  Id. at 242-43.

The Board finds that there is sufficient indication that the Veteran's low back disability may have been aggravated during active service to prevent a finding that clear and unmistakable (obvious and manifest) evidence shows that no such aggravation  occurred.  The November 2013 VA examination report explains that the nature of the Veteran's pre-service back disability was such that his in-service duties presented the potential to aggravate the disability (although the examiner found that there was no evidence that such aggravation actually occurred).  The Board notes that the November 2013 VA examiner opined that the Veteran's lower extremity neurological symptoms constituted natural progression of the lumbar spine disability.  However, that opinion is not accompanied by discussion of what constitutes natural progression (or citation to medical literature that provides such description).  Therefore, it is conclusory.  Furthermore, the medical opinion is complicated by the fact that VA has found that the lower extremity neuropathy is service-connected (which finding is now "protected," and contemplates that the disability was incurred or aggravated in service).  Under the circumstances presented (i.e., that a neurological consequence of the lumbar spine degeneration is established as having had onset during active duty service), the Board in unable to conceive how the evidence may present a clear and unmistakable showing of no aggravation of the lumbar spine disability in service.  The lower extremity neuropathy was determined by VA to be service-connected promptly after service.  The January 1981 VA examiner agreed that the lower extremity neuropathy was a manifestation of the low back degeneration interfering with nerve function in the spinal cord.  The January 1981 VA examination report also notes the Veteran's complaints of intermittent low back pain, complaints that were not previously shown in contemporaneous evidence.  Although the Veteran recalled in hindsight that he had experienced such episodes at times since the pre-service back injury, his report appeared to plausibly associate further in-service episodes of pain with his particular duties involving lifting and carrying heavy items.
The Board emphasizes that the evidence is not entirely clear on this matter.  However, in the circumstances presented, to deny the Veteran's claim, the burden of proof is on VA to identify clear and unmistakable evidence that a preexisting back disability was not aggravated by his service.  As this standard of proof is not met, the presumption of soundness is not rebutted.

In Horn, the Court stated that the "presumption of soundness strongly favors the conclusion that any occurrence of injury or disease during service establishes that the in-service medical problems were incurred in the line of duty," but also clarified that it does not necessarily follow "that an unrebutted presumption of soundness will lead to service connection or the disease or injury," as the appellant still has to demonstrate a current disability and a nexus between his current disability and the injury or disease in service.  Id. at 236.

It is not in dispute that the Veteran currently has a diagnosis of low back disability (degenerative joint and disc disease, with lower extremity neurological involvement).  It is not in dispute that he was treated for lower extremity numbness in service, and the medical evidence reasonably shows that such numbness was likely a manifestation of a lumbar spine nerve problem.  What he must still show to establish service connection for the current low back disability is that it is related to his low back problem in service.  The Board finds that evidence in the record (including medical records and the Veteran's statements) reasonably reflects that the Veteran has experienced symptoms associated with lumbar spine disability since his military service.  VA has already formally recognized the neurological consequences of the lumbar spine disability as service connected since November 1980 (immediately upon discharge from  service).  Resolving any remaining reasonable doubt in the Veteran's favor, the Board concludes that the competent evidence of record supports a finding that the Veteran's current low back disability is related to the low back disability that was manifested in service.  Accordingly, service connection for a low back disability (including degenerative joint disease and disc disease/residuals of a lumbar spine compression fracture) is warranted.



ORDER

Service connection for a low back disability (residuals of lumbar compression fracture with degenerative joint disease and degenerative disc disease) is granted.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


